DETAILED ACTION

Applicant’s response filed 6/3/2022 has been considered. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12 and 26-31 remain rejected. 
Withdrawn claims 13-25 need to be cancelled. 
Prior rejections are maintained and reformulated.
IDS has been considered. PTO-1449 is attached. 
Application is pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 and 26-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For example, claim 1 recites: 


    PNG
    media_image1.png
    522
    807
    media_image1.png
    Greyscale

The claim states, “…determine a size of a burst of data to be transmitted...determine a plurality of error correcting code words for forward error correction of the burst of data based on the size of the burst of data, each error correcting code to correspond with respective consecutive bits of the burst of data…” 
Are the plurality of error correcting code words based on the same error correction code or are there various error correction codes for various bits of data? 
The claim mentions each error correcting code which implies that there are various error correction codes being used for each of the burst of data. 
Is the burst of data divided and then error correction is performed for each section of the burst of data? This concept is not clear in the claim. 
How does each error correcting code correspond to respective bits of the burst of data if the data is not segmented/divided? Or are there multiple error correcting codes generated for the burst of data? 
Previously there had mention to Figure 3 of the specification which now is very different than what is being claimed.
Essential elements are missing from the claim. 
The claim then states, “…transmit the burst of data and the plurality of error correcting codes across the link, wherein respective portions the plurality of error correcting codes are interleaved with one another…”
Are the data and the error correcting codes transmitted separately? 
Is the data encoded and formed into codewords and then the codewords are transmitted? 
Essential elements are missing as it is not entirely clear what exactly is being stated in the claims. 
Independent claim 7 is rejected for similar reasons. Respective dependent claims 2-6, 8-12 and 26-31 are rejected at least based on dependency. 
Corrections are requested. 

It is the Examiner’s conclusion that the claims of the present application, as presented, are not clear. Applicant is encouraged to formulate claim language that clearly defines the novelty of the application. If Applicant believes an interview with the Examiner might advance prosecution then they are invited to contact the Examiner with proposed amendments for a discussion. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUJTABA M CHAUDRY whose telephone number is (571)272-3817. The examiner can normally be reached Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert DeCady can be reached on 571-272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUJTABA M. CHAUDRY
Primary Examiner
Art Unit 2112



/MUJTABA M CHAUDRY/Primary Examiner, Art Unit 2112